EXHIBIT 25.1 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE Check if an Application to Determine Eligibility of a Trustee Pursuant to Section 305(b)(2) □ U.S. BANK NATIONAL ASSOCIATION (Exact name of trustee as specified in its charter) 31-0841368 (I.R.S. Employer Identification No.) 800 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) Muriel Shaw U.S. Bank National Association 1349 West Peachtree Street Suite 1050 Atlanta, Georgia 30309 (404) 898-8822 (Name, address and telephone number of agent for service) James River Coal Company (exact name of obligor as specified in its charter) (For Co-Registrants, see “Table of Co-Registrants” on the following page) Virginia (State or other jurisdiction of incorporation or organization) 54-1602012 (I.RS. Employer Identification No.) 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (Address of principal executive offices) (Zip Code) 7.875 % Senior Notes, Due 2019 Subsidiary Guarantees of 7.875 % Senior Notes, Due 2019 (Title of the indenture securities) -1- TABLE OF SUBSIDIARY CO-REGISTRANTS Exact name of Subsidiary Co-Registrant as specified in its charter (1)(2) State or other jurisdiction of incorporation or organization I.R.S. Employer Identification Number BDCC Holding Company, Inc. Delaware 62-0133200 Bell County Coal Corporation Delaware 61-0880806 Bledsoe Coal Corporation Kentucky 61-0894821 Bledsoe Coal Leasing Company Delaware 52-1186654 Blue Diamond Coal Company Delaware 52-2313812 Buck Branch Resources LLC Kentucky 90-0531459 Chafin Branch Coal Company, LLC West Virginia 55-0327873 Eolia Resources, Inc. North Carolina 56-0890587 Hampden Coal Company, LLC West Virginia 55-0674334 International Resource Partners LP Delaware 20-8698669 International Resources, LLC West Virginia 20-8962522 International Resources Holdings I LLC Delaware 26-0189838 International Resources Holdings II LLC Delaware 55-0681567 IRP GP Holdco LLC Delaware 45-2075380 IRP Kentucky LLC Kentucky 90-0531454 IRP LP Holdco Inc. Delaware 45-2075380 IRP WV Corp. Delaware 26-0316050 James River Coal Sales, Inc. Delaware 74-2233417 James River Coal Service Company Kentucky 61-0712577 James River Escrow Inc. Delaware 45-1140314 Johns Creek Coal Company Tennessee 62-1059412 Johns Creek Elkhorn Coal Corporation Delaware 61-0729199 Johns Creek Processing Company Delaware 52-2274021 Laurel Mountain Resources LLC Kentucky 90-0531458 Leeco, Inc. Kentucky 61-0734176 Logan & Kanawha Coal Co., LLC West Virginia 31-0805716 McCoy Elkhorn Coal Corporation Kentucky 61-0718373 Rockhouse Creek Development LLC West Virginia 55-0739583 Shamrock Coal Company, Incorporated Delaware 62-0421843 Snap Creek Mining, LLC West Virginia 55-0746858 Triad Mining Inc. Indiana 71-1189005 Triad Underground Mining, LLC Indiana 35-2149041 The address, including zip code, and telephone number, including area code, of the principal executive offices of each subsidiary co-registrant is: 901 E. Byrd Street, Suite 1600 Richmond, Virginia 23219 (804) 780-3000 The Primary Standard Industrial Classification Code Number for each subsidiary co-registrant is 1221. -2- Item 1. General information. Furnish the following information as to the trustee: (a)Name and address of each examining or supervising authority to which it is subject. Comptroller of the Currency Washington, D.C. Federal Deposit Insurance Company Washington, D.C. The Board of Governors of the Federal Reserve System Washington, D.C. (b)Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. Items 3.-14. Items 3 – 14 are not applicable because, to the best of the knowledge of U.S. Bank National Association (the “Trustee”), the obligor is not in default under any Indenture for which the Trustee acts as Trustee. Item 15. Item 15 is not applicable because the Trustee is not a foreign trustee. Item 16.`List of Exhibits. List below all exhibits filed as a part of this statement of eligibility; provided that exhibits identified in parentheses are filed with the Commission and are incorporated herein by reference as exhibits hereto pursuant to Rule 7a-29 under the Trust Indenture Act of 1939, as amended, and 17 C.F.R. 229.10(d). 1. A copy of the articles of association of the Trustee as now in effect. (Incorporated by reference to Exhibit 25.1 to Amendment No. 2 to registration statement on S-4, Registration Number 333-128217 filed on November 15, 2005) 2. A copy of the certificate of authority of the Trustee to commence business is attached as Exhibit 2. -3- 3. A copy of the authorization of the Trustee to exercise corporate trust powers is attached as Exhibit 3. 4. A copy of the existing by-laws of the Trustee as now in effect. (Incorporated by reference to Exhibit 25.1 to registration statement on S-4, Registration Number 333-166527 filed on May 5, 2010). 5. A copy of each indenture referred to in Item4, if the obligor is in default. Not Applicable. 6. The consent of the Trustee required by Section321(b) of the Trust Indenture Act of 1939, attached as Exhibit 6. 7. A copy of the latest report of condition of the Trustee published pursuant to law or the requirements of its supervising or examining authority as of the close of business on June 30, 2011, attached as Exhibit 7. -4- SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939 the trustee, U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility and qualification to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of Atlanta, State of Georgia, on the 26th day of August, 2011. U.S. BANK NATIONAL ASSOCIATION By: /s/ Muriel Shaw Muriel Shaw Assistant Vice President -5- Exhibit 2 -6- Exhibit 3 -7- Exhibit 6 CONSENT OF TRUSTEE In accordance with Section321(b) of the Trust Indenture Act of 1939, the undersigned, U.S. BANK NATIONAL ASSOCIATION, hereby consents that reports of examination of the undersigned by Federal, State, Territorial or District Authorities may be furnished by such authorities to the Securities and Exchange Commission upon its request therefor. Dated: August 26, 2011 U.S. BANK NATIONAL ASSOCIATION By: /s/ Muriel Shaw Muriel Shaw Assistant Vice President -8- Exhibit 7 REPORT OF CONDITION U.S. Bank National Association Statement of Financial Condition As of 6/30/2011 ($000’s) 6/30/2011 Assets Cash and Balances Due From Depository Institutions $ Securities Federal Funds Loans & Lease Financing Receivables Fixed Assets Intangible Assets Other Assets Total Assets $ Liabilities Deposits $ Fed Funds Treasury Demand Notes 0 Trading Liabilities Other Borrowed Money Acceptances 0 Subordinated Notes and Debentures Other Liabilities Total Liabilities $ Equity Minority Interest in Subsidiaries $ Common and Preferred Stock Surplus Undivided Profits Total Equity Capital $ Total Liabilities and Equity Capital $ -9-
